Exhibit 99.2 Management’s Discussion & Analysis This Management’s Discussion and Analysis (“MD&A”) for Compton Petroleum Corporation (“Compton” or the “Corporation”) should be read with the unaudited interim consolidated financial statements for the period ended June 30, 2009, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2008. Readers should also read the “Forward-Looking Statements” legal advisory contained at the end of this document. Non-GAAP Financial Measures and disclosure regarding use of boe equivalents is contained in the “Advisories” section located at the end of this document. The interim consolidated financial statements and comparative information have been prepared in accordance with Canadian Generally Accepted Accounting Principles (“GAAP”). This document is dated as at August 5, 2009. I. Compton’s Business Compton Petroleum Corporation is a public company actively engaged in the exploration, development and production of natural gas, natural gas liquids, and crude oil in western Canada. The Corporation’s strategy is focused on creating value for shareholders by providing appropriate investment returns through the effective development and optimization of assets. The Corporation’s operations are located in the deep basin fairway of the Western Canada Sedimentary Basin in the province of Alberta. In this large geographical region, Compton pursues three deep basin natural gas plays: the Basal Quartz sands at Hooker in southern Alberta, the Gething/Rock Creek sands at Niton and Caroline in central Alberta, and the shallower Plains Belly River sand play in southern Alberta. In addition, the Corporation has an exploratory play at Callum/Cowley in the Foothills area of southern Alberta.Natural gas represents approximately 86% of reserves and production. II.Results of Operations SUMMARY Three Months Ended June 30, Six Months Ended June 30, ($000s, except per share amounts) Change Change Funds flow from operations(1)(2) ($000s) $ $ %) $ $ %) Per share:basic $ $ %) $ $ %) diluted $ $ %) $ $ %) Adjusted operational earnings (loss)(1)(2) $ ) $ %) $ ) $ %) Net earnings (loss) ($000s) $ $ ) % $ $ ) % Per share:basic $ $ ) % $ $ ) % diluted $ $ ) % $ $ ) % Field netback (per boe)(1)(2) $ $ %) $ $ %) Funds flow from operations, adjusted operational earnings (loss) and field netback are non-GAAP measures and are addressed elsewhere in detail inthis MD&A Prior periods have been revised to conform to current period presentation Natural gas prices remain depressed at the lowest level since 2002. Though management believes that the expected longer term trend is for increased commodity prices through 2010, the current price level has impacted the financial results for Compton.In this environment, Compton remains focused on its recapitalization and will continue with its defensive strategy of living within funds flow and investing in projects that meet internal rate of return hurdles, until a clear signal in the recovery of commodity prices is evident. Management’s Discussion & Analysis - 1 - Compton Petroleum - Q2 2009 Throughout the first half of 2009, the Corporation strengthened its management team, began improvements to systems and processes and initiated strategies to optimize asset development. Compton’s revitalized culture is committed to delivering on its promises and providing value-accretive results in all of its activities. These efforts will be supported by the Corporation’s disciplined investment approach and allow for growth when supported by stronger commodity prices. Compton is taking a multi-faceted, staged approach to recapitalization, which is intended to support the needs of all stakeholders. The objective is to reduce the Corporation’s debt level to achieve a debt to cash flow ratio of less than 2:1 in a normalized pricing environment of mid-cycle natural gas prices. With current production rates, the overall debt level would approximate $400 million. The recapitalization approach considers various alternatives to reduce the debt level including: • conversion of debt to equity; • issue of new capital and/or equity; • sale of a Gross Overriding Royalty on properties; and/or • mergers or acquisitions. Progress is being achieved on all fronts with advanced discussions taking place in several areas, including ongoing discussions with the Corporation’s advisors and noteholders. Activities and results for the quarter include: • completion of the annual renewal of the credit facility; • assembly of the new management team, who began to work on the go-forward strategy for the Corporation; • funds flow from operations of $9.6 million, or $0.08 per diluted share; • adjusted operational earnings was a loss of $15.5 million, largely due to non-cash items such as unrealized foreign exchange and other gains; • net earnings of $19.8 million, or $0.16 per diluted share; • average production of 21,440 boe/d, a decrease over 2008 due to property dispositions, natural declines and the lack of volume additions from drilling in the quarter; and • capital expenditures of $15.5 million. Management’s Discussion & Analysis - 2 - Compton Petroleum - Q2 2009 Cash flow From Operating activities & Funds Flow from Operations The following schedule sets out the determination of funds flow from operations and reconciles funds flow from operations with cash flow from operating activities. Funds flow from operations is a non-GAAP measure used by the Corporation to evaluate its ability to generate funds from operational activities. Three Months Ended June 30, Six Months Ended June 30, ($000s) Operating activities Net earnings (loss) $ $ ) $ $ ) Amortization and other Depletion and depreciation Unrealized foreign exchange and other (gains) losses(1) Future income taxes ) ) ) Unrealized risk management (gain) loss Stock-based compensation Asset retirement expenditures Non-controlling interest Funds flow from operations $ Change in non-cash working capital ) Cash flow from operating activities $ ) $ $ $ Net Earnings (Loss) and Adjusted Operational Earnings (Loss) Compton recognized net earnings of $19.8 million for the three months ended June 30, 2009, as compared to a net loss of $8.6 million during the second quarter of 2008. The increase in earnings is largely attributable to unrealized foreign exchange gains recognized on the US dollar denominated senior notes, despite the impact of lower commodity prices and production volumes. For the year-to-date, Compton realized net earnings of $2.5 million for 2009, as compared to a net loss of $6.9 million for 2008 due to a future income tax recovery recognized in the first quarter of 2009. The following reconciliation has been prepared to provide investors with information that is more comparable between periods. Non-operational items have been adjusted for the impact of tax. Summary of Adjusted Operational Earnings(1) Three Months Ended June 30, Six Months Ended June 30, ($000s, except per share amounts) Net earnings (loss), as reported $ $ ) $ $ ) Non-operational items, after tax Unrealized foreign exchange and other (gain) loss(2)(4) Unrealized risk management (gain) loss Stock-based compensation(3) Strategic review and restructuring(4) Adjusted operational earnings $ ) $ $ ) $ Per share-basic $ ) $ $ ) $ -diluted $ ) $ $ ) $ Adjusted operational earnings was referred to as adjusted net earnings from operations or operating earnings in prior filings Includes foreign exchange (gain) loss on the translation of US$ debt and marketable securities valuation (gain) loss Excludes compensation costs related to the Restricted Share Unit Plan Prior periods have been revised to conform to current period presentation Management’s Discussion & Analysis - 3 - Compton Petroleum - Q2 2009 PRODUCTION & REVENUE Three Months Ended June 30, Six Months Ended June 30, Change Change Average production Natural gas (mmcf/d) %) %) Liquids (bbls/d) %) %) Total (boe/d) %) %) Benchmark prices AECO ($/GJ) Monthly index $ $ %) $ $ %) Daily index $ $ %) $ $ %) WTI (US$/bbl) $ $ %) $ $ %) Edmonton sweet light ($/bbl) $ $ %) $ $ %) Realized prices(1) Natural gas ($/mcf) $ $ %) $ $ %) Liquids ($/bbl) $ $ %) $ $ %) Total ($/boe) $ $ %) $ $ %) Revenue ($000s)(1) Natural gas $ $ %) $ $ %) Liquids %) %) Total $ $ %) $ $ %) Prior periods have been revised to conform to current period presentation As anticipated, second quarter production volumes were lower by 30% compared to the corresponding period in 2008 primarily due to natural declines and the sale of 4,100 boed of production in the third quarter of 2008. Volumes were also affected by the impact of turnarounds and minimal new production additions due to Compton’s defensive strategy limiting its capital expenditures. Revenue decreased by 71% over the second quarter of 2009 due to lower realized natural gas and liquids prices and reduced production volumes. Realized prices and revenues are before any hedging gains or losses. The impact of hedging increased realized natural gas prices by $0.39 and $0.55 for the second quarter and year-to-date 2009. ROYALTIES Three Months Ended June 30, Six Months Ended June 30, ($000s) Change Change Crown royalties $ ) $ %) $ $ %) Other royalties $ $ %) $ $ %) Net royalties $ $ %) $ $ %) Percentage of revenues % % %) % % %) The Alberta royalty structure is based upon commodity prices and well productivity, with higher prices and well productivity attracting higher royalty rates. On January 1, 2009, new royalty rates from the Alberta government’s New Royalty Framework (“NRF”) came into effect. The NRF established new royalty rates for conventional oil, natural gas and bitumen that are linked to commodity prices, well production volumes, well depth relating to gas wells and oil quality relating to oil wells. Subsequently, the government has made certain concessions due to the uncertain economic environment and, in June of 2009, announced that the NFR, originally set to expire in March 2010, will be extended by one year to March 2011. Management’s Discussion & Analysis -4 - Compton Petroleum - Q2 2009 The one-year extension affects the following two previously announced programs: • The drilling royalty credit for new exploration wells: provides a $200-per-metre-drilled royalty credit to companies on a sliding scale based on production levels from 2008; and • The new well incentive program: offers a maximum 5% royalty rate for the first year of production from new oil or gas wells. Overall royalty rates during the second quarter of 2009 decreased by 86% compared to 2008 largely as a result of one-time annual royalty credits from capital cost recoveries and gas cost allowance adjustments. Reduced royalty rates due to the implementation of the Alberta government’s NRF also contributed to the reduction. OPERATING EXPENSES Three Months Ended June 30, Six Months Ended June 30, Change Change Operating expenses ($000s) $ $ %) $ $ %) Operating expenses per boe ($/boe) $ $ (1
